    Case 4:21-cv-01882 Document 5-2 Filed on 06/14/21 in TXSD Page 1 of 1




                     UNITED STATED DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS

            TEXAN DOGS, LLC v. MERRICK B. GARLAND, et al.
                           4:21-cv-01882

                      ATTACHEMENT #2 TO SUMMONS

DEFENDANTS TO BE SERVED:

Merrick B. Garland, Attorney-General of the United States
950 Pennsylvania Avenue, NW
Washington, DC 20530

U.S. Citizenship and Immigration Service (USCIS)
Office of the Chief Counsel
20 Massachusetts Avenue, NW
Room 4210
Washington, DC 20529

Tracy Renaud, Senior Official performing the duties of the director of the USCIS 20
Massachusetts Avenue, NW
Washington, DC 20529

Alejandro Mayorkas, Secretary of the U.S. Department of Homeland Security
650 Massachusetts Avenue, NW
Washington, DC 20001

Kathy A. Baran, Director of the USCIS California Service Center
P.O. Box 30111
Laguna Niguel, CA 92607-0111
